UNITED STATES DISTRICT COURT
SOUTHERNDISTRICTOF NEWYORK
                                                        x


TRACEY SCHUSTERMAN,

              Petitioner,                                          AMENDED PETITION TO
                                                                   CONFIRM
               against                                             ARBITRATION AWARD

ROSA MAZZONE,

              Respondent.
                                                     --X

        Pursuant to the Federal Arbitration Act ("FAA"), 9 U. S.C. § 9, Petitioner Tracey

Schusterman ("Schusterman" or "Petitioner") hereby petitions the Court to confirm and enter

judgment upon the arbitration award entered and served on December 11, 2018 by a panel of
arbitrators in the consolidated arbitration entitled Tracey Schustermanv. RosaMazzone, Financial

Industry Regulatory Authority ("FINRA") arbitration case number 17-02501 and Rosa Mazzone

v. Tracev Schusterman, FINRA arbitration case number 17-2504 (the "Award"). (A true and

correct copy ofthe Award is attached as Exhibit A and incorporated by reference. ) In support of

this Petition, Schusterman also submits her concurrently-filed Memorandum of Law in Support of

Petition to Confirm Arbitration Award. Petitioner alleges as follows:

                                          BACKGROUND

                1        Petitioner Tracey Schusterman is a natural person and a citizen of the State

of New York.

               2.        Respondent Rosa Mazzone is a natural person and a citizen of the State of

New Jersey.

               3.        This Court has subject matter jurisdiction over this Petition pursuant to 28

U. S. C. § 1332 because the parties are citizens of different states and the amount in controversy



987887 vl
exceeds $75, 000.

                4.     This Court has personal jurisdiction over Mazzone by virtue of her

substantial contacts with the State of New York, including, without limitation, her personal

appearance at and participation in the FD4RA arbitration hearing in New York City that resulted

in the Award.

                5.     Venue is proper in this Court pursuant to 28 U. S.C. § 1391 and 9 U. S.C. §

9 becausethe Awardwas made in the SouthernDistrict ofNewYork and a substantial part ofthe

events giving rise to the claims and counterclaims therein occurred in the Southern District ofNew

York.

                                   PROCEDURALHISTORY

                6.    In or about September, 2017, the parties submitted the underlying dispute

to arbitration before FINRA. (Award at 1-2)

                7.    In their submissionagreements, the parties "agreedthat a judgment and any

interest due thereon, may be entered upon such award(s) and, for these purposes, the parties hereby

voluntarily consent to submit to thejurisdiction of any court ofcompetentjurisdiction which may

properly enter such judgment. " Furthermore, the FINRA Code of Arbitration Procedure provides

that "awardsmay be entered as a judgment in any court of competentjurisdiction. " FINRACode

of Arbitration Procedure for Industry Disputes, Rule 13904(a).

                8.     Notice of the arbitration was duly given to both parties.

                9.     Ten days of in-person evidentiary hearings were conducted by the panel.

(Award at 6-7) Mazzone appearedand was representedby counsel at the evidentiary hearing.

                10.   On December 11, 2018, after considering the pleadings, testimony,

evidence andarguments presentedat the hearing, the panel renderedthe written Award findingfor




987887vl
 Schusterman in part and for Mazzone in part. In the Award, the panel ordered Mazzone to pay
 Schusterman the sum of $498, 488. 50.

                   11.    A true and correct copy of the Award was delivered by FINRA to

 Schustermanand Mazzoneon December 11, 2018.

                   12.    Mazzonehas failed to pay any ofthe amounts ordered in the Award.

                                       REQUESTFORRELIEF

                   13     Pursuant to 9 U. S. C. § 9, Schusterman respectfully requests that the Court

enter an Order:


           a. Confirming the Arbitration Award;

           b. Entering final judgment in favor of Schusterman and against Mazzone pursuant to the

              terms of the Award in the amount of $498, 488. 5 with interest at the rate of 9% per

              annum from January 10, 2019 until the Award is paid in full;

           c. Attorneys' fees and costs;

           d. Any such other and further relief as the Court deems appropriate.


Dated: New York, New York
           January9, 2019

                                                        VLADECK, RASKTN & CLARK, P. C.


                                                    By: /s
                                                       Valdi Licul
                                                       Debra L. Raskin
                                                       Thomas Bellifemine
                                                       565 Fifth Avenue, 9th Floor
                                                       New York, New York 10017
                                                       (212)403-7300
                                                       Attorneys for Schusterman




987887vl
